And it appearing that Weeks, being in possession, had paid the taxes the year these taxes were due, for which, under another title, the land was sold.
Roane and Whyte, JJ., decided that to be a good payment by whomsoever made, and that no other taxes could then be due for that year on the same land, though claimed under divers other grants.
Judgment that the cause be removed to the Circuit Court to be tried, and to the end that the Circuit Court might instruct the jury according to this opinion.
 *Page 1